REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the Appeal brief filed on 3/25/2021.  In relation to the patentability of the pending claims, the arguments presented on pages 5 to 7 of the cited Brief are found to be persuasive. Specifically, the examiner of record finds persuasive the comments stating:
“[w]ith Washburn’s own definition [referring to the definition in paragraph 0133], one of ordinary skill would distinguish between illumination and optical fibers. For example, in Fig. 3A of Washburn, optical elements are self-described by Washburn as being those related to lens 1136 (i.e. “distal optics 1136 such as lens” as in paragraph [0090], “distal optic 1136” as paragraph [0095]) - not illumination fibers. In contrast, “illumination fibers”, as Washburn clearly defined this term, is meant to convey a fiber that merely “transmits a wavelength of light” to facilitate other elements of Washburn to visualize. Stated differently, “illumination fibers” of Washburn do not include or produce any optical signal coupled “to an electro-optical measurement unit”, as required to support a rejection.

To better understand the “one or more optical fibers”, Appellant refers the Board to Appellant Publication at paragraph [0017] where Appellant describes that “the “one or more optical fibers” are connected to the “electro-optical measurement unit [also claimed in Claims 1 and 4], which collects and measures the optical signals generated by the fiber that has interacted with the clot, digitizes the measured signal, and outputs the digital signal to a processor for analysis to identify the material composition of the clot.” 

The fibers of claims 1 and 4, “guide an optical signal to interact with the brain clot in the blood vessel” and “output the optical signal that interacted with the brain clot” by communicating said signal to the recited “electro-optical measurement unit” and recited processor.  Based on the above differences, the examiner concludes that claims 1-6 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783